Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1, 2, 8, and 11 of K. Bai et al., US 16/611,520 (Sep. 25, 2019) are pending and under examination.  Claims 1 and 8 are rejected.  Claim 11 is objectionable.   Claim 2 is in condition for allowance.  

Certified Copy of Foreign Priority Application Not Filed

Acknowledgment is made of applicant's claim for foreign priority based on CN201910437252.3 (May 24, 2019). It is noted, however, that applicant has not filed a certified copy of the priority application as required by 37 CFR 1.55.

Election/Restrictions 

Applicant previously elected Group (I) (now pending claims 1, 2, 8, and 11), without traverse in the Reply to Restriction Requirement filed on October 3, 2021.  Claims 13-20 to the non-elected inventions of Groups (II)-(V) are maintained as withdrawn from consideration pursuant to 37 CFR 1.142(b) and have been cancelled by Applicant.  In view of the foregoing, the Examiner’s restriction requirement is maintained as FINAL.  

The election of species requirement was withdrawn in the previous Office action.  

Withdrawal Claim Objections

Objections to claims 5, 7 and 12 are withdrawn in view of Applicant’s amendment.  


Withdrawal Rejections 35 U.S.C. 112(b)

Rejection of claim 1 under 35 U.S.C. 112(b) as indefinite on the grounds that the claim 1 term “charge carrier transport unit” is unclear is withdrawn in view of Applicant’s amendment.  


Claim Objections

Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Rejections 35 U.S.C. 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Pursuant to 35 U.S.C. 112, the claim must apprise one of ordinary skill in the art of its scope so as to provide clear warning to others as to what constitutes infringement. MPEP 2173.02(II); Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000).  The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.  MPEP § 2173.05(a).  

Claim 1 and 8 Recitation of Variable “R” Is Unclear

Claims 1 and 8 are rejected under 35 U.S.C. 112(b) as indefinite on the grounds that variable “R” recited in the chemical structures is unclear.  Claims 1 and 8 recite chemical structures comprising variable “R”, but this variable is not defined within the claim body.  

The specification provides only one meaning for variable “R” as “is a C1-C22 alkyl group, or a C1-C22 alkoxy group, or a C1-C22 heteroalkyl group, respectively”.  Specification at pages 13-14, [0037]; Id. at page 5, [0015]; Id. at pages 30-31, [0084].  



R of any of the . . . is selected from an alkyl group having carbon atoms ranging from 1 to 22, an alkoxy group having carbon atoms ranging from 1 to 22, or a heteroalkyl group having carbon atoms ranging from 1 to 22,

which is the same meaning of “R” (although worded differently) given in the above discussed specification portions.  Variable “R” in claims 1 and 8 cannot be interpreted more broadly than the specification definition of “a C1-C22 alkyl group, or a C1-C22 alkoxy group, or a C1-C22 heteroalkyl group, respectively”.  MPEP § 2111.  Claims 1 and 8 omit a definition of “R” within the claim body and dependent claim 11 (which pursuant to § 112(d) must further limit claim 1) defines “R” in accordance with the broadest definition attributable based on the specification.  As such, confusion is rendered over the intended meaning of “R” in claims 1 and 8.  

Subject Matter Free of the Art of Record

Instant claims 1, 2, 8, and 11 are considered free of the art of record.  The closest prior art of record is considered to be S. Hyun et al., KR 2016056522 (2016) (“Hyun”).  An English-language machine translation of S. Hyun et al., KR 2016056522 (2016) is attached as the second half of this reference.  Hyun thus consists of 147 total pages (including the non-page-numbered English-language machine translation).  Accordingly this Office action references page numbers in the following format “xx/147”.  

Hyun discloses pyrene compounds having a carbazolyl group represented by the following general formula [1].  Hyun at pages 67-68/147.  Hyun discloses that the compounds of formula [1] can be suitably used as an organic EL element which emits blue light.  Hyun at page 67/147, [0012].  




    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Hyun compound 38 comprises the following three chemical structural elements required by claims 1 and 2.  


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


However, Hyun compound 38 does not meet the instant claim 1 limitation of “the tert-butyl pyrene and the charge carrier transport unit are connected to a same carbon of the cyclohexane” as this term is interpreted above.  The claim 1 phrase “connected to” is broadly and reasonably interpreted based on the plain language as directly bonded to.  That is, the “charge carrier transport unit” and the “tert-butyl pyrene” must both be directly bonded to the same carbon atom of the cyclohexane ring to meet the limitations of claim 1. In compound 38, the cyclohexane is bonded to the tert-butyl pyrene though the “charge carrier transport unit”.  

Otsuka Pharm. Co. v. Sandoz, Inc., 678 F.3d 1280, 1292; 102 U.S.P.Q.2D 1729 (Fed. Cir. 2012).  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622